Citation Nr: 1732478	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  05-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1965.  He also had subsequent service in the Rhode Island National Guard and Army Reserve. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2004 rating decision, in which the RO, inter alia, denied the Veteran's claim for a compensable rating for left ear hearing loss.  In May 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2005.

By rating decision in September 2005, the RO granted service connection for right ear hearing loss.  The right ear hearing loss and left ear hearing loss were then evaluated as bilateral hearing loss and an initial 10 percent rating was assigned, effective January 11, 2005 (the effective date of the award of service connection for right ear hearing loss).

In September 2008, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for scheduling of a requested Board hearing before a Veterans Law Judge.  In February 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In May 2009, the Board denied the claim for an increased (compensable) rating for left ear hearing loss for the period prior to January 11, 2005.  The Veteran appealed the Board's May 2009 denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court set aside the Board's May 2009 decision on this issue and remanded the matter to the Board for further proceedings consistent with the Court's decision.

In November 2011, the Board denied the claim for an increased (compensable) rating for left ear hearing loss for the period prior to January 11, 2005, on a schedular basis.  The claim for an increased rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) was remanded to the RO, via the AMC, for additional development.  

In August 2015, the Board denied the claims for a higher initial rating for bilateral hearing loss from January 11, 2005 and for service connection for a psychiatric disability, and again remanded to the RO, via the AMC, the claim for an increased rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2016 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2016, the Board denied an increased (compensable) rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis.  The Veteran appealed the Board's June 2016 denial to the Court.  In June 2017, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision with regard to the denial of the claim for an increased rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis, and remanding the claim to the Board for further proceedings consistent with the JMR.

As for the matter of representation, the record reflects that the Veteran was previously represented by Vietnam Veterans of America, as reflected in a January 2003 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative).  In August 2013, the Veteran executed a new VA Form 21-22 naming Disabled American Veterans as his representative.  The Board has recognized the change in representation.  See 38 C.F.R. § 20.605 (2016).

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, in light of points raised in the parties' JMR, and review of the claims file, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.

In the June 2017 JMR, the parties agreed that the Board erred by not providing an adequate statement of reasons or bases when it discussed the Veteran's symptomatology associated with his left ear hearing loss, prior to January 11, 2005, in its June 2016 decision.  Specifically, the parties determined  that the decision failed to address the Veteran's complaints of dizziness, citing Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (explaining that although the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, it does not contemplate "all functional impairment due to a claimant's hearing loss," and that "a hearing loss claimant could provide evidence of numerous symptoms, including-for purposes of example only-ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, and the Board would be required to explain whether the rating criteria contemplate those functional effects").

In this regard, pertinent to the current claim, the Veteran complained of "episodes of dizziness" during an August 2001 VA audiology appointment and reported "occasional dizziness" during an April 2004 VA audiology examination.  As noted by the parties to the JMR, the Board failed to consider whether the Veteran's complaints of dizziness were a functional effect of his left ear hearing loss, and if, so, whether the rating criteria contemplates the effect of his dizziness.  

Given the above, the Board finds that a question has been raised that cannot be answered by the Board-namely, whether the Veteran's complaints of dizziness prior to January 11, 2005 were related to his left ear hearing loss.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  A remand for further medical opinion is therefore needed before a fully informed decision may be rendered on the claim remanded by the Court.  See 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion from the April 2004 VA examiner, or from another audiologist or appropriate physician, based on claims file review. (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The Board further finds that If the Veteran's complaints of dizziness prior to January 11, 2005 are deemed medically related to his left ear hearing loss,  then the AOJ should again refer the claim to VA's Director of Compensation Service (or his/her designee) for extra-schedular consideration-specifically, to address the effects of dizziness, along with the Veteran's other reports (i.e., impaired ability to hear when multiple people are speaking, having to regularly ask others to repeat themselves when communicating, difficulty understanding normal conversational speech, and difficulty hearing in adverse listening environments).   Notably, the extra-schedular determination should include discussion of whether the applicable rating criteria are adequate to rate the disability, and if not, whether there is a showing of unusual or exceprional disability warranting extra-schedular evaluation, consistent with 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111, 115 (2008).

While this matter is on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the April 2004 VA examiner an addendum opinion addressing the Veteran's left ear hearing loss prior to January 11, 2005.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from another  audiologist or appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should reflect consideration of the Veteran's documented history and assertions.

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Veteran's complaints of dizziness prior to January 11, 2005 were manifestations of, or medically related to, his left ear hearing loss.
 
In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions-to include the Veteran's complaint of "episodes of dizziness" during an August 2001 VA audiology appointment, and report of "occasional dizziness" during the April 2004 VA audiology examination.  

If the examiner determines that the documented complaints of dizziness prior to January 11, 2005 were not related to the Veteran's left ear hearing loss, he or she must clearly and fully explain such conclusion.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4. If it is medically determined that the Veteran's documented complaints of dizziness prior to January 11, 2005 were as likely as not manifestations, or medically related to, the Veteran's left ear hearing loss,  pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), refer to the Director of Compensation Service (or his/her designee) the matter of the Veteran's entitlement to an increased (compensable) rating for service-connected left ear hearing loss on an extra-schedular basis, prior to January 11, 2005.  

Request a determination as to whether, based on consideration of all pertinent medical and lay evidence, the schedular criteria are adequate to rate the left ear hearing loss disability during the period in question, and, if not, whether there is evidence of exceptional or unusual disability (with such factors  as marked interference with employment), consistent with 38 C.F.R. § 3.321 and Thun, 22 Vet. App. at 115- 117. 

Request that, in addressing the above, the Director of Compensation Service (or his/her designee) specifically consider and discuss the Veteran's complaints of "episodes of dizziness" during the August 2001 VA audiology appointment and of "occasional dizziness" during the April 2004 VA audiology examination, along with the Veteran's other reports of impaired ability to hear when multiple people are speaking, having to regularly ask others to repeat themselves when communicating, difficulty understanding normal conversational speech, and difficulty hearing in adverse listening environments (i.e., background noise, on the telephone, in large groups, and in reverberant environments).  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


